                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   FRANKFORT

CIVIL ACTION NO. 3:19-CV-26-EBA

TORRIE HUMPHREY,                                                                PLAINTIFF,

V.                                 MEMORANDUM
                                 OPINION AND ORDER

NATIONWIDE MUTUAL
INSURANCE COMPANY,                                                            DEFENDANT.

                                       *** *** *** ***

       Plaintiff Torrie Humphrey [Humphrey] was leaving Kroger in Shelbyville, Kentucky

when she was hit by a car that was backing out of a parking spot. Due to a prior ankle injury,

this collision caused a complete Achilles tendon rupture. Humphrey claims she was entitled

to underinsured motorist [UIM] coverage under a joint policy she shared with Kenny Smith

[Smith], whom she had been living with at the time of the accident. However, when

Nationwide Insurance Company [Nationwide], her insurer, denied her coverage, she filed

suit for compensatory and punitive damages alleging breach of contract and bad faith.

Nationwide now moves for summary judgment. Humphrey has responded. The parties ask

this Court to determine if Humphrey is, in fact, entitled to UIM benefits. For the reasons

stated below, the Court will GRANT summary judgment to Nationwide, holding that

Humphrey is not entitled to UIM benefits based on the plain language of the policy.

                                              I.

       The essential facts in this matter are not disputed. This case arises from an automobile

collision with a pedestrian that occurred on September 25, 2017 in Shelbyville, Kentucky at a

Kroger parking lot. On that date, Humphrey was leaving Kroger, while pushing a shopping

                                         Page 1 of 11
cart with her two children, when she was struck by a vehicle pulling out of a parking spot.

The vehicle, a 2014 Chevrolet Malibu driven by Katie L. Pontrich [Pontrich], collided with

Humphrey’s cart, which in turn caused her to topple along with it. This accident resulted in

a complete Achilles tendon rupture.

       Humphrey settled with Pontrich’s insurer, GEICO Insurance Company, receiving a

payment under the policy limits in exchange for Pontrich’s release. Humphrey then sought to

pursue a claim for UIM benefits through a coverage plan with Nationwide; a plan that was

shared with Smith. On November 8, 2017, Humphrey was assigned an adjuster. [R. 16-2].

On August 6, 2018, Nationwide denied her claim.[R. 16-7]. Humphrey then filed suit on

September 17, 2018 in Shelby Circuit Court, seeking UIM benefits coverage under her plan

with Nationwide. [R. 1-1].

       On April 12, 2019, Nationwide timely removed this case to the United State District

Court for the Eastern District of Kentucky at Frankfort. [R. 1, ¶ ¶ 2-4]. Now, Nationwide

moves pursuant to FED.R.CIV.P. 56 and asks this Court to grant summary judgment, since

Humphrey is not covered under the terms of its policy. [R. 15]. Specifically, Nationwide

asserts that Humphrey does not qualify as an insured because she was not the policyholder—

Smith was. Under a clear and unambiguous reading of the contract, Nationwide argues that

Humphrey does not fall under one of the three categories for qualifying an insured for

purposes of UIM benefits. Conversely, Humphrey asks this Court to find that the policy

unambiguously reflects her as the policyholder. If the Court finds that the policy is, indeed,

ambiguous, Humphrey asks the Court to find that she is the policyholder under an equitable

theory of contract interpretation; thus, estopping Nationwide from denying her coverage.




                                         Page 2 of 11
                                                II.
       Kentucky substantive law applies to Humphrey’s UIM claim and the interpretation of

Nationwide’s policy, but federal law dictates the summary judgment standard. Biegas v.

Quickway Carriers, Inc., 573 F.3d 365, 374 (6th Cir. 2009). Summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. The moving party has the initial

burden of demonstrating the basis for its motion and identifying those parts of the record that

establish the absence of a genuine issue of material fact. Chao v. Hall Holding Co., Inc., 285 F.3d

415, 424 (6th Cir. 2002). The movant may satisfy its burden by showing “that there is an

absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Once the movant has satisfied this burden, the nonmoving party must go

beyond the pleadings and come forward with specific facts demonstrating the existence of a

genuine dispute for trial. Fed. R. Civ. P. 56; Hall Holding, 285 F.3d at 424 (citing Celotex, 477

U.S. at 324). This is so because “[o]ne of the principal purposes of the summary judgment

rule is to isolate and dispose of factually unsupported claims or defenses.” Celotex, 477 U.S.

at 323-24.

       “A genuine dispute exists on a material fact, and thus summary judgment is improper,

if the evidence shows ‘that a reasonable jury could return a verdict for the nonmoving party.’”

Olinger v. Corp. of the President of the Church, 521 F. Supp. 2d 577, 582 (E.D. Ky. 2007) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). Stated otherwise, “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient;

there must be evidence on which the jury could reasonably find for the plaintiff.” Anderson,

477 U.S. at 252. When applying the summary judgment standard, the Court must review the



                                           Page 3 of 11
facts and draw all reasonable inferences in favor of the nonmoving party. Logan v. Denny’s,

Inc., 259 F.3d 558, 566 (6th Cir. 2001) (citing Anderson, 477 U.S. at 255). The nonmovant

“must do more than show there is some metaphysical doubt as to the material fact. It must

present significant probative evidence in support of its opposition to the motion for summary

judgment.” Hall Holding, 285 F.3d at 424 (internal citations omitted). However, the Court is

under “no … duty to search the entire record to establish that it is bereft of a genuine issue of

material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). Rather, “the nonmoving party

has an affirmative duty to direct the court’s attention to those specific portions of the record

upon which it seeks to rely to create a genuine issue of material fact.” Id. The following factors

bear consideration by a court when entertaining a motion for summary judgment:

       1. Complex cases are not necessarily inappropriate for summary
          judgment.

       2. Cases involving state of mind issues are not necessarily inappropriate
          for summary judgment.

       3. The movant must meet the initial burden of showing “the absence of
          a genuine issue of material fact” as to an essential element of the
          non-movant's case.

       4. This burden may be met by pointing out to the court that the
          respondent, having had sufficient opportunity for discovery, has no
          evidence to support an essential element of his or her case.

       5. A court should apply a federal directed verdict standard in ruling on
          a motion for summary judgment. The inquiry on a summary
          judgment motion or a directed verdict motion is the same: whether
          the evidence presents a sufficient disagreement to require submission
          to a jury or whether it is so one-sided that one party must prevail as
          a matter of law.

       6. As on federal directed verdict motions, the “scintilla rule” applies,
          i.e., the respondent must adduce more than a scintilla of evidence to
          overcome the motion.



                                           Page 4 of 11
       7. The substantive law governing the case will determine what issues of
          fact are material, and any heightened burden of proof required by
          the substantive law for an element of the respondent's case, such as
          proof by clear and convincing evidence, must be satisfied by the
          respondent.

       8. The respondent cannot rely on the hope that the trier of fact will
          disbelieve the movant's denial of a disputed fact, but must “present
          affirmative evidence in order to defeat a properly supported motion
          for summary judgment.”

       9. The trial court no longer has the duty to search the entire record to
          establish that it is bereft of a genuine issue of material fact.

      10. The trial court has more discretion than in the “old era” in evaluating
          the respondent's evidence. The respondent must “do more than
          simply show that there is some metaphysical doubt as to the material
          facts.” Further, “[w]here the record taken as a whole could not lead
          a rational trier of fact to find” for the respondent, the motion should
          be granted. The trial court has at least some discretion to determine
          whether the respondent's claim is “implausible.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989).

                                                III.
       In support of its motion for summary judgment, Nationwide argues it has no duty to

cover Humphrey’s UIM benefits claims because she was not a covered individual for UIM

benefits under the policy. Nationwide argues that the “terms … are not susceptible to different

or inconsistent interpretation” because Humphrey does not fall within one of three categories

for qualifying someone as an insured for purposes of obtaining these benefits. [R. 15-1 at 4].

In other words, she is not: (1) the policyholder itself, since she is not the first person listed in

the Declarations, but Smith is; (2) a relative because she is not related to Smith by blood,

marriage or adoption; and (3) “occupying” a vehicle at the time of the accident, as defined

under the terms of the policy. Smith argues that the terms of the contract are ambiguous

because the ampersand (&) joins Smith’s name with Humphrey. [R. 16 at 5-7].



                                           Page 5 of 11
       The issues raised by Nationwide in its motion for summary judgment are governed by

the principles of contract interpretation and present a question of law for this Court to decide.

Kemper Nat. Ins. Co. v. Heaven Hill Distilleries, Inc., 82 S.W.3d 869, 871 (Ky. 2002); Equitania

Ins. Co. v. Slone & Garrett, P.S.C., 191 S.W.3d 552, 556 (Ky. 2006). This case turns on a

question of policy interpretation: whether the terms of the contract are ambiguous enough to

exclude Humphrey as covered under Nationwide’s UIM policy as a policyholder.

       A. The Policy

       Nationwide issued the contested auto policy for the policy period May 27, 2017 to

November 27, 2017. The policy identifies the policyholder in this way: “[p]olicyholder

(Named Insured): Kenny L. Smith & Torie Humphrey” [R. 15-2, p. 6]. At the time of the

subject accident, the policy listed a 2005 Chevrolet Silverad, a 1996 Chevrolet Lumina, and a

2013 Nissan Altima on the Policy Declarations as the covered vehicles. [R. 15-2 at 6, R. 16-

11]. The policy carried liability coverage subject to the terms, conditions, limitations, and

exclusions in the policy:

         These Declarations are a part of the policy named above and identified by
         the policy number above. They supersede any Declarations issued earlier.
         Your policy provides the coverages and limits shown in the schedule of
         coverages. They apply to each insured vehicle as indicated. Your policy
         complies with the motorists’ financial responsibility laws of your state only
         for vehicles for which Property Damage and Bodily Injury Liability
         coverages are provided.

[R. 15-2 at 6, R. 16-11 at 1]. The “Insuring Agreement” affirms Nationwide’s duty “to provide

the coverages the policyholder has selected[,]” subject to the “Declarations, which are a part

of th[e] policy contract.” [R. 15-2 at 11]. Certain words are repeated several times throughout

the Declarations. It is thus critical to define them in order to obtain a fair reading of the

policy. In relevant part, the words are defined as follows:


                                          Page 6 of 11
1.   " POLICYHOLDER " means the first person named In the
     Declarations. The policyholder is the named insured under this policy
     but does not include the policyholder's spouse. If the first named
     insured is an organization, that organization is the policyholder.
2.   "YOU " and "YOUR" mean:
      a)    the policyholder and spouse, if a resident of the policyholder's
            household, when the policyholder is a natural person; or
      b)    the sole proprietor, majority shareholder or majority member
            of an organization, or general partner of a family limited
            partnership, as shown in the Declarations, and spouse, If a
            resident of the household of the sole proprietor, majority
            shareholder or majority member, or general partner shown in
            the Declarations, when the policyholder is an organization.
     If the spouse ceases to be a resident of the policyholder's household
     or household of the sole proprietor, majority shareholder or majority
     member, or general partner during the policy period or prior to the
     inception of this policy, the spouse will be considered you and your
     under this policy but only until the earlier of:
      a)    the end of 90 days following the spouse ceasing to be a resident
            of the policyholder 's household or household of the sole
            proprietor , majority shareholder or majority member, or
            general partner;
      b)    the effective date of another policy listing the spouse as the
            named insured; or
      c)    the end of the policy period.
3.   "RELATIVE" means a natural person who regularly resides in your
     household and who is related to you by blood, marriage, or adoption
     (including a ward or foster child). A relative may live temporarily
     outside your household .
4.   " INSURED" means one who is described as entitled to protection
      under each coverage.
5.   " WE," "US," "OUR,” and "THE COMPANY" mean or refer to the
     company issuing the policy as shown on the Declarations.

6.   " YOUR AUTO" means the vehicle(s) described In the Declarations.
…


                               Page 7 of 11
          10. "OCCUPYING" means in, upon, entering , or alighting from.

[R. 16-2 at 11-12]. The parties do not contest the meanings, or the application of these words,

as used in its Declarations. Finally, the UIM Coverage Agreement states, in part, as follows:

          YOU AND A RELATIVE
          We will pay compensatory damages, including derivative claims,
          because of bodily injury suffered by you or a relative and due by law
          from the owner or driver of an underinsured motor vehicle of the
          policyholder has selected Underinsured Motorists coverage.

          The selected coverage or coverages must be shown in the Declarations and
          the required premium for such coverage must be paid.

[R. 15-2 at 38]. Likewise, the parties do not dispute the language governing their UIM

Coverage Agreement.

       B. The Policyholder

       Under Kentucky law, “[e]very insurance contract shall be construed according to the

entirety of its terms and conditions as set forth in the policy, and as amplified, extended, or

modified by any rider, indorsement, or application attached to and made a part of the policy.”

KRS § 304.14–360. Where there are undisputed facts, the construction of insurance contracts

in Kentucky constitutes a question of law for the Court to decide. Hanover Ins. Co. v. Am. Eng’g

Co., 33 F.3d 727, 730 (6th Cir. 1994).

       In the absence of ambiguity, courts in Kentucky interpret a contract’s terms by

assigning the language its ordinary meaning, without resort to extrinsic evidence. Frear v.

P.T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky. 2003) (internal citations omitted); Nationwide Mut.

Ins. Co. v. Nolan, 10 S.W.3d 129, 131 (Ky. 1999). Where ambiguities in the policy exist, they

are to be construed in favor of the insured to effectuate coverage. Wolford v. Wolford, 662

S.W.2d 835, 838 (Ky. 1984). Yet, despite this policy inclination, “ ‘[t]he rule of strict

construction against an insurance company certainly does not mean that every doubt must be

                                          Page 8 of 11
resolved against it and does not interfere with the rule that the policy must receive a reasonable

interpretation consistent with ... the plain meaning and/or language of the contract.’ ”

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 564 (6th Cir. 2008) (quoting St. Paul Fire & Marine

Ins. Co. v. Powell–Walton-Milward, Inc., 870 S.W.2d 223, 226 (Ky. 1994)).

       Humphrey does dispute the fact that: (1) Kenny Smith is the first person named in the

Declarations; (2) she is not related to Smith by blood, marriage, or adoption; (3) she was not

“occupying” the vehicle, as defined within the terms of the Declarations. Instead, she solely

asserts that because her name is connected to Smith’s with an ampersand (&), the contract is

ambiguous and thus, she should also be considered a policyholder. [R. 16 at 5-7].

       To support her position, she contrasts the factual distinctions in this case with those in

True v. Raines, 99 S.W. 3d 439 (Ky. 2003). In True, the claimant sought UIM benefits under a

policy where he was solely listed as a “driver” and not as a “named insured”; therefore, he

was denied benefits. True, 99 S.W. 3d at 444-45. By contrast to these facts, Humphrey states

that she is also a “Policyholder (Named Insured)” because her name appears next to Smith’s.

[R. 16 at 7]. This argument impermissibly stretches the policy language.

       To rely solely on the fact that Humphrey’s name is connected to Smith’s with an

ampersand symbol is to circumvent the entire language of the policy. Humphrey does not

dispute that she does not fall within one of the qualifying categories, but only emphasizes that

she was given the expectation of coverage because her name appears on the second line, next

to Smith’s several times throughout the Declarations. Humphrey’s confusion is

understandable, at first glance, if the reader does not read the terms and conditions of the

subject policy. However, this kind of interpretation seeks to ignore the entire policy itself, as

it would overlook the definitions that govern the fair reading and construction of the contract.


                                           Page 9 of 11
In other words, this kind of interpretation runs afoul the Court’s duty to look solely at the

four-corners of the contract. Baker v. Coombs, 219 S.W.3d 204, 207 (Ky. App. 2007).

       Humphrey also argues that Nationwide acted deceptively in failing to assert that she

was not the policyholder until months after she was denied coverage. [R. 16 at 3-4]. Yet, the

letters that Nationwide sent Humphrey during the evaluation of her claim clearly identify

Kenny Smith as the policyholder and Humphrey as the claimant. [See, e.g., R. 16-2, R. 16-4,

R. 16-5, R. 16-6, R. 16-7].

       In sum, the Court cannot succumb to the idea that the terms of this contract are

ambiguous. To read Humphrey as a policyholder simply because her name is located next to

Smith’s —the actual policyholder— would be a nonsensical interpretation of the contract,

undermining the whole policy itself. Humphrey lived in the same household as Smith; she

was not, however, the policyholder. This fact is uncontested. Smith and Humphrey were not

married, nor related to one another. This, too, is not contested. Lastly, Humphrey was not

“occupying” the vehicle, for all purposes, when she was injured. Humphrey also does not

dispute this. The contract terms are not ambiguous.

                                                IV.
        “Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.” Matsushita Elec. Industrial Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S.

253, 288 (1968)). Only in such a case is summary judgment warranted. Alabama v. North

Carolina, 560 U.S. 330, 344 (2010); Celotex, 477 U.S. at 322; Anderson, 477 U.S. at 248. This is

such a case. Therefore, for the reasons stated above,

       IT IS ORDERED that:



                                           Page 10 of 11
    1. Nationwide’s motion for summary judgment [R. 15] is GRANTED.

    2. Humphrey’s claims against Nationwide are DISMISSED WITH PREJUDICE.

    3. A separate judgment shall be entered.


Signed April 9, 2020.




                                   Page 11 of 11
